112 F.3d 513
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Rosie CAMPBELL, Appellant,v.BLEVINS PUBLIC SCHOOLS;  Jimmy Buck, individually;  DavidBanister, individually;  Glen Smith, individually,Appellees.
No. 96-3153.
United States Court of Appeals, Eighth Circuit.
Submitted April 15, 1997.Decided May 9, 1997.

Before McMILLIAN, Circuit Judge, HENLEY, Senior Circuit Judge, and BEAM, Circuit Judge.
PER CURIAM.


1
Rosie Campbell filed this lawsuit against the Blevins (Arkansas) Public Schools and certain school board members following the December 1993 termination of her contract as a teacher and coach.  Campbell asserted that the termination violated her rights under the due process clause of the Fourteenth Amendment and under the Arkansas Teacher Fair Dismissal Act.  After a non-jury trial, the district court granted judgment for the school district and the individual defendants on all claims.


2
On appeal Campbell expressly chose to abandon her federal constitutional claim and to challenge only the district court's decision regarding the Arkansas Teacher Fair Dismissal Act.  Ark.Code Ann. §§ 6-17-1501 through 1510.  In the interest of judicial economy and efficiency, however, we have considered the pendent state claim.  Condor Corp. v. City of St. Paul, 912 F.2d 215, 219-21 (8th Cir.1990).


3
The Arkansas Supreme Court has required strict compliance with the state statute as amended and in general has acted favorably to teachers so as to assure that dismissals are fair as required by the Arkansas law.  Cf. Lester v. Mount Vernon-Enola School Dist., 917 S.W.2d 540 (Ark.1996).  However, after a review of the record, the briefs of the parties, and the opinion of the district court, we find that the decision of the district court in favor of the defendants contains no error of law, that the findings of fact by the district court are not clearly erroneous, and that an extended opinion by our court would have no precedential value.


4
Accordingly, the judgment appealed from is affirmed.  See 8th Cir.  R. 47B.